CONCURRING OPINION
Nichols, Judge:
Judge Wilson, as hearing judge, stated what evidence he wanted to establish that the merchandise imported under entry 05-7403 was the merchandise whose production Mr. Petrie of British Columbia Packers, Ltd., described to the court. He repeatedly called on counsel for plaintiff to produce witnesses concerned with the importation. Counsel seemingly acquiesced in this demand and moved for transfer of the case to Los Angeles so that the Los Angeles consignee could testify. But he rested when the case was called there without producing any further witness. Under the circumstances, it would be a travesty now to hold that the identity of the Los Angeles merchandise was proved.
The official papers show that British Columbia Packers, Ltd., was the exporter. (Although matter in such papers do not refute the collector’s findings when inconsistent, when not inconsistent they do establish prima facie the truth of what they disclose.) Mr. Petrie, however, had responsibilities in that company only with respect to production, not selling, shipping, or exporting. The right official of the exporter could have closed the evidentiary gap just as well as the importer. The papers do not show that British Columbia Packers, Ltd., produced the imported merchandise; they could have obtained it from another vendor. Mr. Petrie said the type of cod block he described was the only type his company produced and the only type *183it shipped to United States consignees (R. 15, 16). But he admitted his company also produced fish fillets and shipped them to the United States (R. 17). The notations on the invoice indicate that the advisory classification, which the collector adopted, was “Fillets.” Read this with The Lee Herrmann Co. et al. v. United States, 43 Cust. Ct. 49, C.D. 2101, the incorporated case, and it is clear he was rejecting, not supplementing, the invoice description: if “Fillets,” the merchandise could not be “cod blocks” in tariff terminology. Proof by an exporter’s official, therefore, to be sufficient, would have had to show that this particular shipment was cod blocks, not fillets. Evidence that the exporter produced a certain type of cod block and shipped no other type of cod block to the United States was not enough. One must assume the actual words used were chosen with care. I am impelled to record these remarks through fear that the case may be taken as a precedent for restricting the source of testimony to prove the identity of merchandise in litigation, to a degree I would think excessive. For myself, I would accept such proof of any nature that reasonably satisfied my mind, including proof from exporter sources. The division is, of course, unanimous that necessary proof cannot be supplied from the official papers as to matters wherein the collector’s findings were in conflict.